Title: To George Washington from Major General John Sullivan, 9 March 1777
From: Sullivan, John
To: Washington, George

 

My Dear General
Peaks Kills [N.Y.] March 9th 1777.

I have called on General McDougle & Informed him Confidentially of the State of Our Army he Says there is about 600 Continental Troops here with two Massa. Militia Regts he is of opinion that The Continental Troops here Should be Sent forward & that the State Should Garrison this post; for which purpose he will call on Mr Jay, and consult with him upon the most Effectual Measures to bring it About.
Dr Genl Since I Left the Army I have been Informed that Genl St Clair is to take the Command at Ticondaroga the Ensueing Campaign. Though I Never Wish to Complain I cant help The Disagreeable feelings So Common to mankind when they find themselves Slighted & Neglected. When I had Compleated the Disagreeable retreat from Canada I was Superseaded with Circumstances of Indignity Since which & before Every Major General Except myself have had the Honor of Commanding posts Separated from the Main Army. Genl Putnam has Commanded at New york and Philadelphia. Genl Gates at Tycondaroga & Philadelphia. Genl Greene in the Jersies when the Army was at New york. Genl Spenser at Rhode Island & Genl Heath The Forces in this State. I have Never yet been Thought Worthy to Entrust with the Command of a Separate post. I have felt those things most Sensibly & Wish to know to what it is owing. If it be to my want of prudence, Resolution, or whatever other cause, I wish to know it That I may Rid the Continent of an officer who is unworthy to Trust with command. I once had the command in Canada by an Act of Providence & Even Malice itself cannot Censure my conduct. I was Soon Deprived of the Command & Rewarded with Disgrace for Saving the Army & Stores in that Country. I know that Ticondaroga will become an Important object with the Enemy. They must Try for it & therefore he that has the Command there will have the Post of Honor—I do therefore Humbly claim it as my Right & as the first Seperate post Entrusted to my care—And cannot Think of the Command being given to a younger officer without Conceiving myself a Second Time Treated with neglect which I well know my conduct has not Deserved.
I wish your Excellency to forward me a Line by the Post upon this Subject which will be gratefully Acknowledged by yr Excellenceys most obedt Servant

Jno. Sullivan

